NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed October 7, 2021 have been received and considered by Examiner.
Applicant’s cancellation of claims 2, 8, 12 and 21-24 in the Amendment filed October 7, 2021 has been acknowledged by Examiner.

WITHDRAWN DOUBLE PATENTING REJECTIONS
The obviousness double patenting rejection has been withdrawn due to Applicant’s filing of a compliant Terminal Disclaimer on October 7, 2021.

WITHDRAWN DOUBLE PATENTING REJECTIONS
The objections to the claims and the 35 U.S.C. 112(b) rejections of the claims have been withdrawn due to Applicant’s amendments in the claims and cancellation of claims 2, 8, 12 and 21-24 in the Amendment filed October 7, 2021.

Allowable Subject Matter
Claims 1, 3-7, 9-11 and 13-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to independent claim 1, the prior art of record fails to teach or suggest a container or lid as claimed having all structural, compositional and property limitations (including those structural limitations required by the process by process limitations of claim 1).  Examiner further notes that the limitation regarding the air permeability of the claimed composition relative to a 100% cellulose comparative composition would not necessarily have been met by any piece of art that meets all of the structural and compositional limitations, because the air permeability of a given container or lid would depend upon what other components are in the composition that corresponds to the claimed composition.

 In regard to independent claim 10, the prior art of record fails to teach or suggest a container or lid as claimed having all structural, compositional and property limitations (including those structural limitations required by the process by process limitations of claim 10), including that meets at least one of properties a, b or c recited in claim 10.  

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782